DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined.

Minor Issue with Amendment
Examiner has noted that a number of pages of the amendment of March 3, 2021 (although not the first page) have “Appl. No.: 12/414,562” at the bottom.  This is incorrect, Application 12/414,562 is an entirely different application, with different inventors, and allowed months ago by a different examiner.  Examiner has therefore verified that the amendments submitted pertain to Application 16/451,234, rather than 12/414,562, crossed out the erroneous application number, and placed the correct application number, 16/451,234, at the top of each sheet where the correct application number was not already present. 

Allowable Subject Matter
Claims 1-7 are allowed.
Claims 8-14 are allowed. 
Claims 15-20 are allowed. 
The following is an examiner’s statement of reasons for allowance:  The closest prior art of record, Pallakoff (U.S. Patent 6,269,343), discloses offering products for sale to buying groups, so that buyers can click on a button to join a buying team and thus 
The claims have also been considered under 35 U.S.C. 101.  Independent claims 1, 8, and 15 are parallel to each other.  Claims 1-7 fall within the statutory category of machine; claims 8-14 fall within the statutory category of article of manufacture; claims 15-20 fall within the statutory category of process (Mayo test, Step 1).  The three independent claims are directed at some level to an abstract idea in the field of organizing human activity, specifically commercial interactions.  It would be possible to 
The above statement is applicable to each of the independent claims, which are essentially parallel to each other.  It is noted that claim 8 recites, in the final clause, “initiating a purchase”, rather than “initiating a group purchase”, as found in independent claims 1 and 15, but the allowability of the claimed invention does not depend on the purchase being a group purchase. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D ROSEN, whose telephone number is (571)272-6762.  The examiner can normally be reached on 9:00 AM-5:30 PM, M-F.  Non-official/draft communications may be faxed to the examiner at 571-273-6762 or emailed to Nicholas.Rosen@uspto.gov. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham, can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS D ROSEN/           Primary Examiner, Art Unit 3684                                                                                                                                                                                             	March 10, 2021